Citation Nr: 0618890	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-04 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been received 
to reopen the claim of service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for claimed 
hematuria.  

4.  Entitlement to service connection for a claimed skin 
disorder.

5.  Entitlement to a rating in excess of 10 percent for 
the service-connected residuals of a fractured right 
ankle for the period prior to October 21, 2002.  

6.  Entitlement to a rating in excess of 20 percent for 
the service-connected residuals of a fractured right 
ankle for the period from October 21, 2002, through the 
present.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
May 1970.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by 
the RO.  

The now reopened claim of service connection for PTSD and 
the issues of service connection for a skin disorder and 
a TDIU rating are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in November 
1996, the RO denied the veteran's claim of service 
connection for PTSD.  

2.  The evidence associated with the record since the 
RO's November 1996 decision is neither cumulative nor 
redundant and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim of service connection.  

3.  The veteran did not manifest complaints or findings 
referable to hematuria in service or for many years 
thereafter.  

4.  The currently demonstrated hematuria is not shown to 
be due to any event or incident of service, including any 
exposure to Agent Orange.  

5.  The service-connected residuals of the right ankle 
fracture prior to October 21, 2002 is not shown to have 
been productive of more than moderate impairment or 
related functional loss due to pain.  

5.  The service-connected residuals of a fractured right 
ankle beginning on October 21, 2002, are not shown to be 
productive of ankylosis.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
service connection for PTSD has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  

2.  The veteran is not shown to have a disability 
manifested by hematuria due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1116, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.309(e) (2005).  

3.  The criteria for a rating in excess of 10 percent for 
the service-connected residuals of a right ankle fracture 
prior to October 21, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Code 5271 (2005).  

5.  The criteria for a rating in excess of 20 percent for 
the service-connected residuals of a right ankle fracture 
beginning on October 21, 2002 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Code 5271 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claims of service connection for disability 
manifested by hematuria; and for an increased rating for 
the residuals of a fractured right ankle.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in June 2001 and June 2004, the RO 
informed the veteran that in order to establish service 
connection for disability manifested by hematuria and for 
PTSD, there had to be competent evidence of current 
disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between 
the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

The RO noted that it had previously denied the veteran's 
claim of service connection for PTSD and informed him 
that he would have to submit new and material evidence to 
reopen that claim.  Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006)  

The RO also informed the veteran that in order to 
establish an increased rating for his service-connected 
right ankle disability, the evidence had to show that 
such disability had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claims; (2) the information and evidence that VA would 
seek to provide, such as records held by Federal 
agencies; (3) the information and evidence that the 
veteran needed to provide, such as employment records and 
records of his treatment by private health care 
providers; and (4) the need to furnish VA any other 
information or evidence in the veteran's possession that 
pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the 
veteran's responsibility to make sure that it received 
all of the requested records which weren't in possession 
of the Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  

It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information.  

The Statement of the Case, issued in April 2002, and the 
Supplemental Statement, issued in December 2005, also 
notified the veteran and his representative of the 
evidence which had been obtained in support of the 
veteran's appeal.  

In regard to VA's duty to assist the veteran in the 
development of his claim, the Board is aware of the 
considerations of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (March 3, 2006), as to the need 
for notification that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.  However, the absence 
of such notification is not prejudicial in this case.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is 
granted, it is the responsibility of the Agency of 
Original Jurisdiction (here, the RO) to address any 
notice defect with respect to the rating and effective 
date elements when effectuating the award.  

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claims of service 
connection for disability manifested by hematuria and his 
claim for an increased rating for right ankle disability.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any 
further outstanding evidence (that has not been sought by 
VA), which could be used to support any of those claims.  

Given the efforts by the RO to develop the record, there 
is no reasonable possibility that further development 
would lead to any additional relevant evidence with 
respect to the foregoing claims.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with those claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing 
prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of his claim of service connection for 
disability manifested by hematuria; and his claim for an 
increased rating for right ankle disability.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  



II.  Facts and Analysis

A.  Service Connection

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic.  When the disease identity is 
established, there is no requirement of evidentiary 
showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  


1.  PTSD

A careful review of the record shows that the veteran's 
first claim was denied by the RO in November 1996.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was 
not received with which to initiate the appellate 
process.  

Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.1103.  

The veteran now applies to reopen his claim of service 
connection.

Generally, a claim which has been denied by the RO may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered. 38 
U.S.C.A. § 7105.  The exception to this rule is 38 
U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the VA shall reopen the claim 
and review the former disposition of the claim.  

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the veteran has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156.  

When the veteran requested that the RO reopen his claims, 
new and material evidence was that which had not 
previously been submitted to VA decision makers, and 
which bore directly and substantially upon the specific 
matter under consideration.  

Such evidence was neither cumulative nor redundant, and 
by itself or in connection with evidence previously 
assembled was so significant that it had to be considered 
in order to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a).  

In August 2001, the VA published changes with respect to 
the definition of new and material evidence and the 
development of associated cases.  66 Fed. Reg. 45620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326(a)).  

However, such changes were only effective for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45620, 
45630-32 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.156(a), 3.159(c)).  Inasmuch as the veteran's 
claim was filed before that date, the changes with 
respect to new and material evidence are not applicable 
in this case.  

In any event, if new and material evidence is presented, 
the Board may then proceed to evaluate the merits of the 
claim but only after insuring that the duty to assist the 
veteran in the development of his claim has been 
fulfilled.  See, Elkins v. West, 12 Vet. App. 209 (1999).  

The evidence added to the record since the RO's September 
1996 decision includes VA medical records, reflecting the 
veteran's since November 1996, and records from the 
Social Security Administration.  

Such records show that the veteran now has a diagnosis of 
PTSD and has been awarded Social Security disability 
benefits in part due to the presence of that disorder.  

Such evidence is new in the sense that it has not 
previously been before VA.  It is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  

As such, it is new and material for the purpose of 
reopening the claim of service connection for PTSD.  



2.  Hematuria.

The veteran asserts that he experiences hematuria due to 
his exposure to Agent Orange in the Republic of Vietnam.  

By virtue of his service in Vietnam, the veteran is 
presumed to have been exposed to Agent Orange.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  However, his service medical 
records are completely negative for any complaints or 
clinical findings of disability manifested by hematuria.  
Such disability was not clinically recorded until the 
veteran was treated by VA in December 1996.  

However, there is no competent evidence on file that 
serves to link any current disability manifested by 
hematuria to had event or incident of service, including 
the exposure to Agent Orange.  

By law, certain disabilities are presumed to be the 
result of Agent Orange exposure:  chloracne or other 
acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes); Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or 
trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  

However, there is no competent evidence of record that 
the veteran's disability manifested by hematuria is 
associated with any of those disabilities.  

In this regard, the Board notes that a presumption of 
service connection for a particular disability based on 
exposure to Agent Orange does not attach, unless 
specifically so determined by the Secretary of VA.  See 
59 Fed. Reg. 341 (1994); 61 Fed. Reg. 41,442 (1996); 64 
Fed. Reg. 59,232 (Nov. 2, 1999); and 67 Fed. Reg. 42,600 
(June 24, 2002).  

That fact does not preclude the veteran from showing a 
direct link between the disability in question and 
service.  Combee v. Brown.  34 F.3d 1039, 1042 (Fed. Cir. 
1994).  However, as noted, no independent link has not 
been presented by the competent evidence of record.  

Indeed, the only reports to the contrary come from the 
veteran.  As a layman, however, he is only qualified to 
report on matters which are capable of lay observation.  
He is not qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  
Absent such evidence, service connection is not 
warranted.  


B.  Increased Rating

The veteran also seeks an increased rating for his 
service-connected residuals of a right ankle fracture.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the diagnostic codes of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2003).  

Those codes contain percentage ratings, which represent, 
as far as can practicably be determined, the average 
impairment in earning capacity (in civilian occupations) 
resulting from service-connected disability.  38 C.F.R. 
§ 4.1.  

Limitation of motion of the ankle is rated in accordance 
with the provisions of 38 C.F.R. § 4.71a, DC 5271.  A 10 
percent rating is warranted for moderate limitation of 
motion, while a 20 percent rating is warranted for marked 
limitation of motion.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the adequacy of assigned disability 
ratings, consideration must be given to factors affecting 
functional loss.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Such factors include a lack of normal endurance 
and functional loss due to pain and pain on use, 
specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. 
§ 4.40.  Consideration must also be given to weakened 
movement, excess fatigability, and incoordination, as 
well as the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45.  

Where, as here, entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present (current rating period) level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Although the recorded history of 
a disability is for consideration in order to make a more 
accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  
38 C.F.R. § 4.2; Francisco; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

In this regard, VA regulations are generally concerned 
with the earliest date as of which it is ascertainable 
that an increase in disability has occurred, provided 
that the application therefor is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

During the pendency of the appeal, the RO increased the 
rating from 10 percent to 20 percent for the service-
connected right ankle disability.  The effective date of 
that increase was on October 21, 2002.  


1.  Right Ankle prior to October 21, 2002

In July 2001, the veteran was examined by VA to determine 
the extent of that disability.  He reported having 
periodic swelling and pain in the right ankle and taking 
over-the-counter medication for the pain.  

On examination, the veteran demonstrated 10 degrees of 
dorsiflexion and 30 degrees of plantar flexion of the 
right ankle; and the X-ray studies revealed evidence of 
old trauma and mild degenerative joint disease.  

Such measurements were less than the predicted range of 
normal dorsiflexion of 20 degrees and normal plantar 
flexion of 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2005).  

There was no competent evidence that the veteran's right 
ankle disability was productive of any more than moderate 
impairment.  Indeed, there were no findings of deformity, 
swelling or related instability.  

Moreover, there were no findings of a lack of normal 
endurance; functional loss due to pain and pain on use; 
weakened movement; excess fatigability; and/or 
incoordination.  

Absent such evidence, a rating in excess of 10 percent 
was not warranted prior to October 20, 2002.  


2.  Right Ankle on October 21, 2002

Since October 21, 2002, the veteran's service-connected 
right ankle disability has been rated as 20 percent 
disabling.  That is the highest schedular rating allowed 
by law for that disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  

Although a higher schedular evaluation may be awarded for 
ankylosis of the ankle, ankylosis has not been 
demonstrated in this case.  38 C.F.R. § 4.71a, Diagnostic 
Code 5270 (2005).  



ORDER

As new and material evidence has been presented to reopen 
the claim of service connection for PTSD, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.  

Service connection for hematuria is denied.  

A rating in excess of 10 percent for the service-
connected residuals of the right ankle fracture prior to 
October 20, 2002 is denied.  

A rating in excess of 20 percent for the service-
connected residuals of the right ankle fracture beginning 
on October 21, 2002 is denied.  



REMAND

Inasmuch as the Board has reopened the claim of service 
connection for PTSD, the VA may proceed to evaluate the 
merits of that claim.  Elkins.  It would be premature for 
the Board to take such action prior to the RO, as it 
could result in prejudice to the veteran's claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
VAOPGCPREC 16-92.  

The veteran reports that his stressors include the death 
of his replacement in Vietnam, a fellow soldier by the 
initials of T. S.  Although information from the Vietnam 
Casualty Search page on the internet does not confirm 
that death, the United States Armed Services Center for 
the Research of Unit Records (USASCRUR) has not been 
contacted in that regard.  

In August 1996 and May 1999, the veteran underwent VA 
psychiatric examinations to determine the nature and 
etiology of any psychiatric disability found to be 
present.  However, a psychiatric diagnosis was not 
offered on either occasion.  

The veteran also seeks service connection for a skin 
disorder.  He maintains that it is due to his exposure to 
Agent Orange in the Republic of Vietnam.  

During service in February 1970, the veteran was treated 
for tinea in his groin.  To date, the veteran has not 
been afforded a VA examination to determine the nature 
and likely etiology of his claimed skin disorder.  

Finally, it is the established policy of VA that all 
veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  

Therefore, the Board must still determine whether the 
veteran is, in fact, unemployable due to his service-
connected disability.  In this regard, the evidence shows 
that the veteran receives Social Security disability 
benefits.  

Accordingly, these remaining matters are REMANDED to the 
RO for the following actions:  

1.  The RO should ensure compliance 
with the VA's duties to assist the 
veteran in the development of his 
claims, as set forth in 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R. § 3.159.  

In so doing, please send the veteran 
a corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  With respect to the claim of 
service connection for PTSD, the RO 
should perform the following 
development:

a.  Through official channels, 
such as the National Personnel 
Records Center (NPRC), request 
copies of the veteran's service 
personnel records, including, 
but not limited to his duty/unit 
assignment orders and his 
enlisted efficiency reports. 

b.  Contact the veteran and give 
him another chance to provide 
further details of his 
stressor(s) including, but not 
limited to, the date and place 
of each stressors; the names, 
ranks, and units of persons 
involved; and the circumstances 
of the stressor(s).  

c.  Request that the veteran 
provide statements from any 
former fellow service members 
who may have information 
regarding his claimed stressors. 

d.  When the actions in 
paragraphs a - c have been 
completed, the RO should prepare 
a summary of the veterans 
alleged stressors.  A copy of 
the summary, the veteran's 
stressor statements, and 
pertinent service personnel 
records should be forwarded to 
the United States Armed Services 
Center for the Research of Unit 
Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 
22150-3197 for verification, to 
the extent possible, of the 
specific incidents alleged by 
the veteran.  

e.  The RO also should schedule 
the veteran for a psychiatric 
examination to determine the 
nature and likely etiology of 
the claimed psychiatric 
disorder.  All indicated tests 
and studies must be performed, 
and any indicated consultations 
must be scheduled.  

The claims folder must be made 
available to the examiner for 
review, and the examiner must 
verify that it has, in fact, 
been reviewed.  

If PTSD is not diagnosed, the 
examiner should explain why the 
veteran does not meet the 
criteria for that diagnosis.  If 
PTSD is diagnosed, the examiner 
should identify and explain the 
elements supporting the 
diagnosis including the 
stressor(s) accountable for the 
disorder.  The rationale for all 
opinions must be set forth.  

3.  The RO also should schedule the 
veteran for an examination to 
determine the nature and likely 
etiology of the claimed skin 
disorder.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled.  

The claims folder must be made 
available to the examiner for review, 
and the examiner must verify that the 
claims folder has, in fact, be 
reviewed.  

The examiner should render an opinion 
as to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that the veteran has current 
skin disability is the result of any 
event in service, to include the 
tinea of the groin demonstrated in 
February 1970.  The rationale for all 
opinions must be set forth in 
writing.  

4.  Then, the RO should schedule the 
veteran for an examination to 
determine whether he is unemployable 
due to his service-connected 
disability (ies).  All indicated 
tests and studies must be performed, 
and any indicated consultations must 
be scheduled.  

The claims folder must be made 
available to the examiner for review, 
and the examiner must verify that the 
claims folder has, in fact, be 
reviewed.  

5.  Then, the RO should undertake any 
other indicated development, and then 
readjudicate the issues of service-
connection for a skin disorder and 
for PTSD and the claim for TDIU.  

If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his 
representative must be furnished an 
SSOC and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to 
the Board for appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran 
need take no action unless he is notified to do so.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).   

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


